                                UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


      CASSANDRA McGUIRE,

              Plaintiff,                              Case No. 3:19-cv-00902

      v.                                              Judge Eli J. Richardson
                                                      Magistrate Judge Alistair E. Newbern
      HIGHMARK HOLDINGS et al.,

              Defendants.


                                      MEMORANDUM ORDER

             This Order addresses pro se Plaintiff Cassandra McGuire’s motions to amend her

  complaint (Doc. Nos. 28, 29) and motion for entry of default judgment (Doc. No. 37). For the

  reasons that follow, McGuire’s second motion to amend (Doc. No. 29) will be granted, her first

  motion to amend will be found moot (Doc. No. 28), and her motion for entry of default judgment

  (Doc. No. 37) will be administratively terminated.

I.           Motions to Amend

             On September 23, 2020, the Court ordered McGuire to clarify whether her pending motions

  to amend (Doc. Nos. 28, 29) “are requesting permission to file a second amended complaint or, in

  the alternative, if she intends to proceed with the filing entered at Docket Entry 26 as the operative

  pleading.” (Doc. No. 32, PageID# 257.) On September 25, McGuire filed a notice stating that

  “Doc 29 is the signed Amended Complaint.” 1 (Doc. No. 35, PageID# 262.) Defendants High Mark



  1
            McGuire initially filed a notice on September 23, 2020, stating that “[s]he would like to
     proceed with Doc 26, which is a signed copy of the Amended Complaint” (Doc. No. 33,
     PageID# 259); however, McGuire’s second notice explains that the amended complaint with
     which she wishes to proceed “was not Doc 26, it is actually Doc 29” (Doc. No. 35, PageID# 262).



           Case 3:19-cv-00902 Document 39 Filed 10/26/20 Page 1 of 3 PageID #: 269
   Holdings, Enfield Management, Robbie King, and Glynda Shamwell have not responded in

   opposition to McGuire’s notice.

             McGuire’s motion to amend (Doc. No. 29) is therefore GRANTED as unopposed, and

   Docket Entry 29 is CONSTRUED as McGuire’s second amended complaint. McGuire’s first

   motion to amend (Doc. No. 28) is DENIED AS MOOT.

II.          Motion for Default Judgment

             On October 9, 2020, McGuire filed a motion requesting entry of default judgment against

   the defendants “in accordance with the provisions of Rule 55(b)(2), Federal Rules of Civil

   Procedure[.]” (Doc. No. 37, PageID# 265.) The Court finds that McGuire’s motion is premature.

   Rule 55(a) requires the clerk of court to enter a party’s default “[w]hen a party against whom a

   judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure is

   shown by affidavit or otherwise[.]” Fed. R. Civ. P. 55(a). After entry of default under Rule 55(a),

   a party may seek entry of default judgment under Rule 55(b)(1) or (b)(2). Fed. R. Civ. P. 55(b)(1)–

      (2); see also Devlin v. Kalm, 493 F. App’x 678, 685 (6th Cir. 2012) (holding that “it was

      procedurally improper for Plaintiff to move for entry of default judgment without first obtaining

      an entry of default from the clerk”); 10A Charles Alan Wright & Arthur R. Miller, Federal

      Practice and Procedure § 2682 (4th ed. updated Oct. 2020) (“Prior to obtaining a default judgment

      under either Rule 55(b)(1) or Rule 55(b)(2), there must be an entry of default as provided by

      Rule 55(a).”). The docket in this action shows that McGuire has not requested entry of default

      under Rule 55(a) and no such default has been entered.

             Accordingly, the Clerk of Court is DIRECTED TO ADMINISTRATIVELY

      TERMINATE McGuire’s motion for default judgment (Doc. No. 37).




                                           2
          Case 3:19-cv-00902 Document 39 Filed 10/26/20 Page 2 of 3 PageID #: 270
       Because what McGuire filed as a motion is, in fact, her second amended complaint, the

Clerk’s Office is DIRECTED to docket the motion filed at Docket Entry 29 as the second amended

complaint. This document is the operative pleading in the action.

       It is so ORDERED.



                                                    ____________________________________
                                                    ALISTAIR E. NEWBERN
                                                    United States Magistrate Judge




                                     3
    Case 3:19-cv-00902 Document 39 Filed 10/26/20 Page 3 of 3 PageID #: 271
